Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending, claims 5 and 11-20 are withdrawn, and claim 1 is amended.
Election/Restrictions
Claims 5 and 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brown (U.S. 2019/0063386).
With respect to claim 1, Brown discloses a fuel injector comprising: 
an injector housing (housing of figure 2) defining a longitudinal axis (longitudinal axis in figure 2) and having formed therein a fuel inlet (42), a fuel drain outlet (44), a nozzle cavity fluidly connected to the fuel inlet (the cavity in which 72 is located), and a plurality of nozzle outlets (see 50); 
an outlet check (72) movable from a closed position blocking the plurality of nozzle outlets from the nozzle cavity (as seen in figure 2), to an open position (valve 72 lifted off from the seat about 50), and having a closing hydraulic surface (the surface in which is closes against); 
a valve seat orifice plate (80) including a first axial side having a valve seat surface (valve seat surface of 80 which 66 is against), a second axial side (80s side facing 72), and an outer surface axially between the first axial side and the second axial side and exposed to a fluid pressure of the fuel inlet (fluid from 42 flows into the cavity about 80 (specifically below 80); as understood the fluid pressure of the fuel inlet be exposed to the valve seat orifice plate, which it is, both by the flow channels of 92 and beneath the plate); 
the valve seat orifice plate further including a drain orifice (figure 4, center orifice having 99/104, centered about 84) extending between the valve seat surface and a check control chamber (chamber beneath it) defined in part by the closing hydraulic surface and the second axial side (the upper side of 72 and that of lower side of 80, noted including an element therein, as the control chamber is the fluid chamber both in the bottom side of 80 as well as above 74 and the flow path there between), and a first re-pressurization orifice (92) and a second re-pressurization orifice (see figure 3, the noted second 92) each extending between the outer surface and the check control chamber (see figures 2-3, noting the control chamber is also including the area about 72 as well as that between it and 80); and 
an injection control valve assembly (upper valve assembly including 64,68,70) including an electrical actuator (64), an armature (70), and an injection control valve movable from a closed position in contact with the valve seat surface (as seen in figure 2, 66 against the valve seat surface), to an open position fluidly connecting the drain orifice to the fuel drain outlet (i.e. when actuated).  
With respect to claim 2, Brown discloses,  the drain orifice is centrally located in the valve seat orifice plate (see figure 2) and intersected by the longitudinal axis (see figure 4); and the drain orifice includes an unrestricted inlet end (see figure 4, the inlet beneath 104) opening to the second axial side (see figure 4, at end 90), and a restricted outlet end opening to a counterbore formed in the first axial side (restricted outlet end at 102, counterbore at 99).  
With respect to claim 3, Brown discloses the valve seat surface is flat and extends circumferentially around the counterbore (see figure 3).  
With respect to claim 4, Brown discloses the injection control valve includes a flat-sided ball valve (at 66) having a flat in contact with the valve seating surface (see figure 2).  
With respect to claim 6, Brown discloses the first axial side includes a plurality of flow slots (see figure 3, between the 120s) distributed circumferentially around the longitudinal axis and extending radially outward from the valve seating surface (as seen in figure 3).  
With respect to claim 10, Brown discloses the first axial side includes a profiled sealing surface (sealing surface profile in figure 4) extending circumferentially around the valve seating surface (as seen in figure 4), and the fuel injector further includes an injector body piece in contact with the profiled sealing surface (as seen in figure 2), and a check sleeve guiding the outlet check and in contact with the second axial side (figure 2, the sleeve about 68, which guides the valves stem).
Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fang (U.S. 2011/022064).
With respect to claim 1, Fang discloses a fuel injector (figure 1) comprising: 
an injector housing (figure 2, having body of 38 and about 68/76) defining a longitudinal axis (central axis) and having formed therein a fuel inlet (42), a fuel drain outlet (figure 3, the noted drain outlet being the line in which 90s indication passes through), a nozzle cavity (44) fluidly connected to the fuel inlet , and a plurality of nozzle outlets (82); 
an outlet check (being the valve 70) movable from a closed position blocking the plurality of nozzle outlets from the nozzle cavity, to an open position (as understood opening and closing to allow fluid out of 82), and having a closing hydraulic surface (figure 4, #190); 
a valve seat orifice plate (160) including a first axial side (side of 160 facing 150) having a valve seat surface (of 150), a second axial side (160 facing 174), and an outer surface axially between the first axial side and the second axial side (the outer diameter of 160) and exposed to a fluid pressure of the fuel inlet (seen in figure 4, as there is a fap between the noted inflow as seen between 168 and 160); 
the valve seat orifice plate further including a drain orifice (162) extending between the valve seat surface and a check control chamber (chamber having 150) defined in part by each of the closing hydraulic surface and the second axial side (being between the lower surface of 160 and that of the surface of 190), and a first re- pressurization orifice and a second re-pressurization orifice each extending between the outer surface and the check control chamber (166 and 164, as they extend between the noted outer surface of 160 and that of the check control chamber of 150, as they go from the fuel inlet into 167 and then to 150)); and 
an injection control valve assembly including an electrical actuator 56), an armature (52), and an injection control valve movable from a closed position in contact with the valve seat surface (as it closes against the top side of 160), to an open position fluidly connecting the drain orifice to the fuel drain outlet (parargraph 150).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Fang (U.S. 2011/0220064).
With respect to claim 7, Brown discloses the first and second re-pressurization orifices, but fails to disclose the first re- pressurization orifice is fluidly connected to the check control chamber at a location that is radially outward, relative to the longitudinal axis, and the second re-pressurization orifice is fluidly connected to the check control chamber at a location that is radially inward, relative to the longitudinal axis.  
Fang discloses, figure 4, two noted orifices, 166 and 164, both going to the top side of the valve, noting that the inclusion of such dual orifices allowing for the unseating the check valve to be manipulable, allowing for the unseating to be slowed resulting in a desired spraying to occur (paragraph 0033). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the noted two flow orifices as disclosed by Fang (and thus being now the first and second pressurization orifices) wherein one is noted radially inward into the drain of 162 and the other outwards (being that of 164), this dual arrangement allows for a desired movement speed of the needle 170 as it unseats (and thus the resulting spray action to occur).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Fang as applied to claim 7 above, and further in view of Mahmood (U.S. 2013/0112767).
With respect to claim 8, Brown in view of Fang discloses the first and second re-pressurization orifices, but fails to disclose the first re- pressurization orifice and the second re-pressurization orifice each include an unrestricted inlet end opening in the outer surface, and a restricted outlet end opposite to the unrestricted inlet end.  
Mahmood, figure 2, discloses having a first side of an orifice acting to pressurize the control chamber to be unrestricted and the outlet opposite end to be restricted, see 66 in figure 2. 
It would have been obvious to one having ordinary skill in the art to incorporate the restrictions as disclosed by Mahmood on the second end of the pressurization orifice into both orifices of Brown as modified, allowing the pressure to be increased as desired resulting in a desirable valve actuation (as restricting the flow increases pressure, the pressure increase further dampens the upward movement of the valve as desired). 
With respect to claim 9, Brown as modified discloses the restricted outlet end of the second re-pressurization orifice opens to the drain orifice (as is disclosed by Fang in their location of 166 into 162).  
Response to Arguments/Amendments
	The Amendment filed (05/27/2022) has been entered. Currently claims 1-20 are pending, claims 5 and 11-20 are withdrawn, and claim 1 is amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (02/28/2022). 	Furthermore, in view of the made amendment examiner has also applied Fang as a 102 over the now amended independent claim. 
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. Applicants first argument towards Brown is that the fluid pressure of the fuel inlet is not being exposed to the valve seat orifice plate, the wording of the claim reads being exposed to the plate not specifically a side of the plate, the examiner suggests clarifying said interpretation applicant argues, but notes that Fang discloses said interpretation. Applicants second argument towards Brown, is that Brown fails to disclose to call for the control chamber being defined in part by each of the closing hydraulic surface of the check and the second axial side of the orifice plate. The examiner notes, these can also be defined as the control chamber in Brown, wherein the element between 74 and 80 is thus within the control chambers path, thus the control chamber is both the space above 74 and below 80 which are fluidly connected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752